1
2
3                                                                                 JS-6
4
5
6
7
                                UNITED STATES DISTRICT COURT
8
                      CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
9
10
     EDWARD PRUITT,                                )   Case No. 2:18−cv−8204 JFW (JPRx)
11                                                 )
                       Plaintiff,                  )   ORDER GRANTING
12                                                 )   STIPULATION TO DISMISS
                vs.                                )   ENTIRE ACTION WITH
13                                                 )   PREJUDICE
   LIFE INSURANCE COMPANY OF                       )
14 NORTH AMERICA,                                  )   Judge: John F. Walter (First Street)
                                                   )   Ctrm: 7A
15                     Defendant.                  )
                                                   )   Complaint Filed: September 21, 2018
16
17
                Based upon the stipulation of the parties and for good cause shown,
18
                IT IS HEREBY ORDERED that this action, Case No. 2:18−cv−8204 JFW
19
     (JPRx), is dismissed in its entirety as to all defendants, with prejudice.
20
                IT IS HEREBY FURTHER ORDERED that all dates set in this matter are
21
     vacated and taken off the Court’s calendar.
22
                IT IS HEREBY FURTHER ORDERED that each party shall bear its own
23
     attorneys’ fees and costs in this matter.
24
                IT IS SO ORDERED.
25
26
     Dated: January 24, 2019
27                                                 HON. JOHN F. WALTER
28                                                 UNITED STATES DISTRICT JUDGE

                                                   1               Case No. 2:18−cv−8204 JFW (JPRx)
                                                               ORDER GRANTING STIPULATION TO
     168203.1
                                                          DISMISS ENTIRE ACTION WITH PREJUDICE
